Case 13-50530-CSS   Doc 772-1   Filed 08/21/20   Page 1 of 6




Exhibit 110
                         Case 13-50530-CSS                   Doc 772-1        Filed 08/21/20          Page 2 of 6


                                                     The     Yucaipa Companies
                                                C



         December 31, 2007




         Mr. Jozef
                   Opdeweegh
         100 South Pointe Drive
         #910
         Miami Beach, Florida, 33139


         RE:       Employment with Yucaipa                   American                         LLC
                                                                        Management,
               Mr. Opdeweegh:
        Dear
        This letter is intended                     offer of
                                         as    an
                                                               employment     with    Yucaipa   American   Management,       LLC
        (“Yucaipa”).
        Set forth below       arethe basic terms and conditions o f the
                                                                              employment. If you find everything in
        order, please      execute a
                                     duplicate copy o f t h i s letter and t u r n it to my attention. If there a r e any
                                                                           r e

        questions       concerning the provisions of this                 letter
                                                                  employment                     me call.
                                                                                         please give

                                                      TERMS      OF    EMPLOYMENT
                   1.        At W i l l Employment. Your employment i s                  at   will and there is
        term o r
                                                                                                                  no   guaranteed
                   period    of time associated with your employment.

                   2.        The    Company.        You will w o r k for              American                    LLC.
                                                                            Yucaipa                 Management,
               3,            Position.
                                 You will have t h e t i t l e of
                                                                  “Operating Partner” and will provide support
        for certain  portfolio companies listed o n Schedule 1 (and the partners assigned to such
        companies) where such companies a r e significantly involved in logistics hereinafter referred to
        “Logistics Companies”. You w i l l be responsible for, among other things, monitoring the
        Company’s investments i n the Logistics Companies, sitting o n various boards of directors and
        related matters. Although your t i t l e will be
                                                               “Operating Partner” o r Partner you w i l l be a n
        employee of Yucaipa and your salary and other compensation (including bonus, if any) will be
                   to normal
        subject                 withholding         taxes.


                4,     Office.           Your office w i l l      be   at   9130 West Sunset Boulevard, Los Angeles,
        California 90069.


                5.     Compensation. As base compensation you will receive a salary of $650,000 per
        year which will be paid in installments every two weeks.
                                                                           $150,000 of the $650,000 in annual
        compensation   will be a credit and set o f f
                                                      against any n e t carried interest that may be paid to you
        a s described below herein. You will also be
                                                                   eligible              bonus. All bonuses are
                                                                                      discretionary

                                    9130 West Sunset Boulevard / Los Angeles, California 90069
                                              Telephone (310)   228-2894 / Fax   (310) 789-1791




CONFIDENTIAL                                                                                                             Y U C A I PA 9 0 9 6 6 2
                           Case 13-50530-CSS                        Doc 772-1         Filed 08/21/20             Page 3 of 6


         Mr. Jozef Opdeweegh
         December 3 1 , 2007
         Page 2 of 5



         discretionary          based   o n yo u r       performance and the performance of                    funds.
                                                                                                           our
                                                                                                                       Any bonus t h a t i s
        paid will be        a   draw    or    prepayment       against any carried interest you            may  receive. Bonuses w i l l be
        paid in o n e lump         sum       but a r e    subject to n o r m a l withholding t a x e s .

                        Subject to the vesting schedule s e t forth below you will receive 8% of “ n e t carried
        interest” received
                            by the General Partner for future Logistics Company n o t a s of the date hereof
        listed o n Schedule 1, but which a r e later added to Schedule1
                                                                           by written amendment. The term
        General Partner references the General Partner of the investment fund
                                                                                      receiving the “net carried
        interest”. Subject to the             schedule set         below      w i l l also receive 2.5% of net
                                     vesting                 forth        you
        carried interest received o n the
                                           Logistics Companies listed o n Schedule 1 as of the date of this
        letter agreement.


                  For the avoidance of doubt                way of example, i f the dollar a m o u n t o f t h e n e t carried
         interest is $1 million for a particular (or
                                                           any) Logistics Company you will receive 2.5% of that
        amount i f the Logistics Company was i n existence and listed o n Schedule 1 as of t h e date of t h i s
         letter and 8% of net carried interest i f the
                                                            Logistics Company was n o t l i s t e d o n Schedule 1 as of
        the date oft h i s letter but w a s later added to Schedule 1
                                                                          by written amendment. For the purposes
        of this employment l e t t e r agreement, “net carried interest” is that a m o u n t i d e n t i f i e d a s
        interest and actually received
                                              by the General Partner pursuant to the distribution waterfall set
        forth in the relevant
                                 partnership agreements l e s s relevant costs and expenses. No carried interest
        of any kind o r character will be           unless i t is received     the General Partner.
                                                            paid                            by
               With respect to any n e t carried interest it is
                                                                subject to the following vesting schedule:
        20% of “net carried interest” will v e s t o n the first
                                                                  anniversary date of your “Start Date”
        referenced below in              7.  Thereafter,  20%   will
                            Paragraph                                v e s t o n the second, third and fourth

        anniversary dates (respectively)           at the fourth
                                                                 anniversary of the Start Date 80% of n e t
                interest will have vested. Vesting is o n a “cliff basis” and each 20% v e s t s o n the
        anniversary date of the Start Date. The last 20% of n e t carried interest will not v e s t until all
        clawback obligations regarding carried interest payments have
                                                                        expired.
                 6.     Discretionary Investments.   You w i l l have the opportunity
                                                                                          (solely                                 at   your
        discretion) to make investments in Yucaipa’s domestic funds based o n the s a m e formula                                 as   other
        principals     at                    the invesiment mechanism worksa s follows: When a
                            Yucaipa. Generally,                                                    portfolio
        investment is               the Chief      Financial Officer at
                        confirmed,                                      Yucaipa provides a written notice  to
        Yucaipa principals and certain employees offering them an opportunity to invest their o w n funds
        and setting forth the proposed a m o u n t o f each investment.

                 7.             Start Date. Your s t a r t date w i l l be March 3, 2008.

                 8.            Benefits. You will be entitled to the s a m e medical and other health benefits
        provided      to other employees at Yucaipa. Details of these
                                                                         plans will be forwarded under separate
        cover   by    my
                         office, but generally consist of a medical, dental and vision plan, along with a small
        amount of     b a s i c life insurance and the           to                        l i f e . The
                                                                    opportunity        purchase supplemental                    employer




CONFIDENTIAL                                                                                                                       Y U C A I PA 9 0 9 6 6 3
                            Case 13-50530-CSS               Doc 772-1   Filed 08/21/20       Page 4 of 6


         Mr. Jozef Opdeweegh
         December 31, 2007
         Page      3   of 5




         does contribute toward the c o s t of these benefits
                                                                  using a sliding scale, depending o n the size of
         the employee’s family and/or number of
                                                               dependants                 employee’s annual gross
        compensation (incl. salary and bonuses). For example, i f your annual gross compensation is
        $100,000 o r less and you a r e single with n o dependants, the contribution is $425 per month.
        Based o n the s a m e r a t e of compensation, for a n
                                                                employee with o n e dependant, the contribution is
        $600 per month and for a n employee with t w o o r more
                                                                          dependants the contribution is $800 per
        month. If your annual gross                       i s greater than
                                            compensation                     $100,000 and you a r e single with n o
        dependants,      the  contribution is $375  per month.   Based  o n the  samer a t e of compensation, for a n
        employee     w i t h                  the contribution is $550 per month and for a n employee with two
                             o n e dependant,
        o r m o r e dependants the contribution is $750
                                                              per month. Based o n a March 3, 2008 s t a r t date,
        you will be eligible for health benefits o n April 1, 2008. You will have the opportunity, at your
        discretion, to join o u r 401(k) Plan. Eligibility for this Plan
                                                                              requires approximately 6 months of
        full time employment.


                       Business Expenses.
                       9.
                                                Yucaipa will            reimburse   you for all    legitimate   business
        expenses in accordance with i t s standard policies.

                           Blackberry. As a Yucaipa employee youa r e required to purchase a Blackberry
        for business usage. However, Yucaipa does not reimburse
                                                                     employees for expenses r e l a t e d to the
        purchase o r u s e of a Blackberry. As result, included in your compensation a r e the average
        yearly c o s t s associated with the purchase and use of a       Blackberry.
                11.        Other Matters. The Company understands that you have a
                                                                                               unique schedule and
        that you will spend t i m e in              to visit with       children
                                          Europe                  your           approximately every other month
        for approximately 4-5 days. Thesetrips w i l l not be counted
                                                                                against any vacation time b u t w i l l be
        at your c o s t and              We a l s o        that      will
                            expense.                agree       you       ultimately reside in Los Angeles but need
        timet o sell your homesi n both Atlanta,                    and Miami, Florida. The sales of
                                                          Georgia                                      your homesi n
        Atlanta and           w i l l be at your c o s t and expense.
                        Miami
                         The Company w i l l reimburse you for reasonable travel
                                                                                   expenses (including rental
        cars, air travel expenses a n d hotels) for necessary visits to the Los Angeles a r e a to re-locate your
        residence.

        We a r e
                       looking   forward   to
                                                working   with you.




        MY



CONFIDENTIAL                                                                                                     Y U C A I PA 9 0 9 6 6 4
                   Case 13-50530-CSS                     Doc 772-1        Filed 08/21/20     Page 5 of 6


           Mr. Jozef
                     Opdeweegh
           December3 1 , 2007
                 4 of 5




           Terms and Conditi            of this Letter   Agreement a r e accepted this     day of          2008.
           By:
                                 eegh

           cc:   Ron Burkle
                 Ira Tochner
                 NaomaN i c h o l l s
                 Margaret Brown
                 Nandi Witter




CONFIDENTIAL                                                                                                  Y U C A I PA 9 0 9 6 6 5
                     Case 13-50530-CSS                  Doc 772-1        Filed 08/21/20   Page 6 of 6

        Mr. Jozef Opdeweegh
        December 3 1 , 2007
        Page 5 of 5



                       SCHEDULE          1   TO EMPLOYMENT L E T T E R FOR JOS O P D E W E E G H




               1.     Source Interlink

               2.     Allied   Holdings
                      Performance       Transportation
            4.        Americold




        These   companies a r e   at   times referred   to as the
                                                                    Logistics Companies




CONFIDENTIAL                                                                                            Y U C A I PA 9 0 9 6 6 6
